Citation Nr: 1037743	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

1.  Entitlement to special monthly compensation (SMC) based on 
aid and attendance/housebound.  

2.  Entitlement to an increased rating for bilateral pes planus 
with right foot valgus and arthritic change, rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1961 to February 
1966.  This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the Los 
Angeles, California Regional Office (RO).  

The issue of an increased rating for degenerative arthritis left 
and right knee associated with bilateral pes planus with right 
foot valgus and arthritic change to include the issue of whether 
separate evaluations for limitation of extension and flexion is 
warranted has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant's service connected disabilities result in his 
requiring assistance with activities of daily living (ADLs) such 
as bathing, dressing and shopping, and requires care or 
assistance on a regular basis for his safety, health, and 
hygiene.  

2.  In a March 2005 statement, the appellant stated that he was 
satisfied with the grant of unemployability benefits and that he 
waived all other issues on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on aid 
and attendance have been met.  38 C.F.R. § 1114(l) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010).

2.  The criteria for withdrawal of the appeal for entitlement to 
an increased rating for bilateral pes planus with right foot 
valgus and arthritic change have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As explained below, the Board has determined that the evidence 
and information currently of record are sufficient to 
substantiate the appellant's claim for SMC.  Therefore, no 
further development is required to comply with the notice or duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)], or the regulations implementing it.  

Legal Criteria and Analysis 

Special Monthly Compensation

The appellant has appealed the denial of SMC based on aid and 
attendance.  The appellant is service connected for bilateral pes 
planus with right foot valgus and arthritic change; degenerative 
arthritis left knee associated with bilateral pes planus with 
right foot valgus and arthritic change, degenerative arthritis 
right knee associated with bilateral pes planus with right foot 
valgus and arthritic change; and major depressive disorder 
associated with bilateral pes planus with right foot valgus and 
arthritic change.  After review of the evidence, the Board finds 
in the appellant's favor.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if, as the result of service-connected disability, the 
Veteran has an anatomical loss or loss of use of both feet, or of 
one hand and one foot; has blindness in both eyes with visual 
acuity of 5/200 or less; is permanently bedridden; or is so 
helpless as to be in need of regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require 
the regular aid and attendance of another person.  38 U.S.C.A. § 
3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will 
be accorded consideration in determining whether the Veteran is 
in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or 
to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss 
of coordination of upper extremities or because of extreme 
weakness;

(4) inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the Veteran from the hazards or dangers 
incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated 
in 38 C.F.R. § 3.352(a) be found to exist before a favorable 
rating may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (holding that at least one factor listed in section 
3.352(a) must be present for a grant of SMC based on need for aid 
and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether the Veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice. 38 C.F.R. § 3.352(a).

In May 2004, Dr. B related that the appellant has been diagnosed 
with severe bilateral foot conditions with chronic pain, and 
"severe bilateral knees" condition with chronic pain.  He noted 
that it was difficult for the appellant to ambulate or stand 
because doing so increased his pain.  

Dr. F related in November 2004 that the appellant's condition was 
progressively worsening with time due to his service connected 
disabilities.  He opined that the appellant's musculoskeletal 
system to include feet, knees, ankles, hips, back, and neck 
totally and permanently disabled the appellant 100 percent with 
no chance of obtaining or maintaining gainful employment.  
Additionally, he noted that the appellant's chronic unstable 
condition required the need for aid and attendance for his 
safety, health, and hygiene for his basic needs.  He related that 
the appellant needed help cooking, bathing, dressing, shopping, 
etc.  

In a May 2005 examination for housebound status or permanent need 
for regular aid and attendance, severe osteoarthritis of the feet 
and knee was noted.  It was noted that the appellant was unable 
to ambulate and was using a wheelchair.  There was a notation of 
decreased range of motion and loss of strength of the lower 
extremities.  Osteoarthritis of the neck and spine which limits 
the ability to move was also noted.  The examiner noted worsening 
severe osteoarthritis which limits ability to walk and stand, and 
pain was very severe as well.  The appellant reported some memory 
loss and difficulty with vision.  The appellant was unable to 
walk without the assistance of another person, and was only able 
to walk about two feet with pain.  It was noted that the 
appellant was able to leave the house but only with assistance.  
The examiner found that the appellant requires the daily personal 
healthcare services of a skilled provider without which he would 
require hospital, nursing home or other institutional care.  

Dr. F related in an August 2005 statement that the appellant had 
been his patient since 2003 and that his musculoskeletal system 
specifically his feet, ankles, hips, back and neck according to 
medical reports, his examination, x-rays, and according to the 
disability rating schedules under § 4.10, renders that 
appellant's body unable to function under the ordinary conditions 
of daily life.  He related that the appellant had a limited 
ability to walk, stand, and stoop without experiencing severe 
pain.  Dr. F stated that the appellant needed help cooking, 
dressing, keeping personal hygiene and shopping, and that as a 
result he is housebound.  Dr. F recommended that, with the above 
progressively worsening of the appellant's conditions involving 
his musculoskeletal system, he should receive housebound status a 
permanent need for regular aid and attendance.  

Dr. D. F. related in August 2005 that the appellant has severe 
pain from his bilateral knee condition and that he had difficulty 
with running, standing, and ambulation as doing so increased his 
pain markedly.  Dr. D.F. noted that the appellant required aid 
and attendance on a daily basis for his activities of daily 
living.  

In September 2005, it was noted that the appellant has had knee 
pain since service and that he walks with the aid of a walker.  
The examiner noted that the appellant has limitations with 
prolonged standing and walking and postural limitations of 
frequent kneeling, crouching, crawling, climbing and squatting.  

In May 2005, August 2005, November 2005, it was shown that the 
appellant's symptoms were worsening and that he was not able to 
walk.  He used a wheelchair most of the time.  It was found that 
the appellant qualified for aid and attendance as he is basically 
housebound.  The examiner noted that the appellant could not 
ambulate and needs assistance with activities of daily living.  

Dr. F related in a January 2006 statement that the appellant 
remained permanent and totally disabled and the he continued to 
experience difficulties with his daily living activities.  He 
stated that the appellant would benefit from the services and 
accommodation stated in his August 2005 letter.  

In January 2009, Dr. F stated that MRI showed that the appellant 
had a complete tear of the posterior horn of the medical meniscus 
and chondromalacic changes involving the trochlea on the left 
knee.  There was also right knee severe ACL tendonitis and 
extensive tear involving the entire lateral meniscus including 
the posterior horn.  He related, with the above conditions as 
stated in the previous letter, it is now a medical necessity for 
the appellant to receive aid and attendance for his basic needs 
to include cooking, shopping, and bathing.  He stated that the 
appellant's overall health and independent living would be 
greatly improved.  

The Board finds that the evidence supports a grant of SMC based 
on aid and attendance.  In this regard, the Board notes that the 
evidence shows the appellant is unable to ambulate and needs the 
assistance of another to dress, bath, cook and shop.  It has also 
been shown that the appellant necessitates the use of a walker or 
wheelchair.  Furthermore, it has been stated that the appellant's 
chronic unstable condition required the need for aid and 
attendance for his safety, health, and hygiene.  Although we 
recognize that non service connected disabilities have been 
identified several medical statements have been submitted which 
link the appellant's need for aid and assistance with activities 
of daily living to his service connected disabilities of the feet 
and knees.  

In light of the evidence summarized above, the Board finds that 
the appellant is in need of the regular aid and attendance of 
another person due to his service-connected disabilities.  
Accordingly, special monthly compensation based on regular need 
for aid and attendance is warranted and the claim is granted.  

To the extent that the AOJ may believe that a single 100 percent 
evaluation is required, the law does not contain such 
requirement.  The Board is bound by the law and regulations.  We 
also note that the AOJ was at liberty to fully develop the case 
and limit any opinion to the service-connected disabilities.  A 
remand at this point in the appeal could be perceived as 
inappropriate by the judicial system.

Lastly, the Board notes that the AOJ seems to be reluctant to 
accept the VA and private diagnoses of osteoarthritis and seems 
to accept the diagnosis from a nurse of a mixed connective tissue 
disease.  Regardless, the AOJ has granted service connection 
under diagnostic code 5003, reflecting a generalized rather than 
localized process.  In regard to some of the non-service-
connected locations, it seems that osteoarthritis has again been 
diagnosed.  Regulations provide that subsequent manifestations of 
the same disease process are service connected unless clearly due 
to intercurrent cause.  38 C.F.R. § 3.303.  

RATINGS 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204.  It must include the name of the veteran, the applicable 
VA file number, and a statement that the appeal is being 
withdrawn.  38 C.F.R. § 20.204 (2010).

In March 2005, the appellant stated that he was satisfied with 
the grant of unemployability benefits and that he waived all 
other issues on appeal.  The Board finds that this statement 
qualifies as a valid withdrawal of the appeal in accordance with 
the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have jurisdiction 
to review the claim for entitlement to an increased rating for 
bilateral pes planus with right foot valgus and arthritic change.  


ORDER

SMC based on the need for regular aid and attendance is granted, 
subject to the controlling regulations applicable to the payment 
of monetary benefits.

The appeal for entitlement to an increased rating for bilateral 
pes planus with right foot valgus and arthritic change is 
dismissed.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


